As filed with the Securities and Exchange Commission on February 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Megan Hadley Koehler Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – December 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS. The Wright Managed Blue Chip Investment Funds The Wright Managed Blue Chip Investment Funds consist of three equity funds from The Wright Managed Equity Trust and two fixed-income funds from The Wright Managed Income Trust. Each of the five funds have distinct investment objectives and policies. They can be used individually or in combination to achieve virtually any objective. Further, as they are all “no-load” funds (no commissions or sales charges), portfolio allocation strategies can be altered as desired to meet changing market conditions or changing requirements without incurring any sales charges. Approved Wright Investment List Securities selected for investment in these funds are chosen mainly from a list of “investment grade” companies maintained by Wright Investors’ Service (“Wright”, “WIS” or the “Adviser”). Over 37,000 global companies (covering 69 countries) in Wright’s database are screened as new data becomes available to determine any eligible additions or deletions to the list. The qualifications for inclusion as “investment grade” are companies that meet Wright’s Quality Rating criteria. This rating includes fundamental criteria for investment acceptance, financial strength, profitability & stability and growth. In addition, securities, which are not included in Wright’s “investment grade” list, may also be selected from companies in the fund’s specific benchmark (up to 20% of the market value of the portfolio) in order to achieve broad diversification. Three Equity Funds Wright Selected Blue Chip Equities Fund (WSBC) (the “Fund”) seeks to enhance total investment return through price appreciation plus income. The Fund’s portfolio is characterized as a blend of growth and value stocks. The market capitalization of the companies is typically between $1-$10 billion at the time of the Fund’s investment. The Adviser seeks to outperform the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) by selecting stocks using fundamental company analysis and company specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries and sectors. Wright Major Blue Chip Equities Fund (WMBC) (the “Fund”) seeks to enhance total investment return through price appreciation plus income by providing a broadly diversified portfolio of equities of larger well-established companies with market values of $5-$10 billion or more. The Adviser seeks to outperform the Standard & Poor’s 500 Index (“S&P 500”) by selecting stocks, using fundamental company analysis and company specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries and sectors. Wright International Blue Chip Equities Fund (WIBC) (the “Fund”) seeks total return consisting of price appreciation plus income by investing in a broadly diversified portfolio of equities of wellestablished, non-U.S. companies. The Fund may buy common stocks traded on the securities exchange of the country in which the company is based or it may purchase American Depositary Receipts (“ADR’s”) traded in the United States. The portfolio is denominated in U.S. dollars and investors should understand that fluctuations in foreign exchange rates may impact the value of their investment. The Adviser seeks to outperform the MSCI World ex U.S. Index (“MSCI World ex U.S.”) by selecting stocks using fundamental company analysis and company-specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries, sectors and countries. (continued on inside back cover) Table of Contents Investment Objectives inside front Letter to Shareholders (unaudited) 2 Management Discussion (Unaudited) 4 Performance Summaries (Unaudited) 8 Fund Expenses (Unaudited) 18 Management and Organization (Unaudited) 68 Important Notices Regarding Delivery of Shareholder Documents, Portfolio Holdings and Proxy Voting (Unaudited) 69 FINANCIAL STATEMENTS The Wright Managed Equity Trust Wright Selected Blue Chip Equities Fund Portfolio of Investments 20 Statement of Assets and Liabilities 22 Statement of Operations 22 Statements of Changes in Net Assets 23 Financial Highlights 24 Wright Major Blue Chip Equities Fund Portfolio of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 26 Statements of Changes in Net Assets 27 Financial Highlights 28 Wright International Blue Chip Equities Fund Portfolio of Investments 29 Statement of Assets and Liabilities 31 Statement of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights 33 Notes toFinancial Statements 34 Report of Independent Registered Public Accounting Firm 42 FederalTax Information (Unaudited) 43 The Wright Managed Income Trust WrightTotal Return BondFund Portfolio of Investments 44 Statement of Assets and Liabilities 48 Statement of Operations 48 Statements of Changes in Net Assets 49 Financial Highlights 50 Wright Current Income Fund Portfolio of Investments 51 Statement of Assets and Liabilities 56 Statement of Operations 56 Statements of Changes in Net Assets 57 Financial Highlights 58 Notes toFinancial Statements 59 Report of Independent Registered Public Accounting Firm 66 FederalTax Information (Unaudited) 67 Letter to Shareholders (Unaudited) Dear Shareholder: As it had in the first three quarters of 2013, the U.S. stock market rang up healthy returns again during the fourth quarter. The S&P 500 squeezed what is almost a normal annual return (10.5%) into the final three months of the year, swelling its total return for all of 2013 to a bit more than 32%. Signs that economic strength was building combined with a continuation of easy monetary policies from the Federal Reserve to power stock prices higher. Not even the Fed’s decision in December to begin cutting back on its bond buying as 2014 began slowed the market’s momentum. Perhaps the year-end rally was in appreciation of the fact that the economy and Fed monetary policy appear to be starting to normalize; in any event, considering that U.S. stocks were closing in on the fifth anniversary of the 2009 market bottom, the strong Q4 market action was most impressive. Foreign stock markets had a strong fourth-quarter showing as well, although for the most part returns were not in the same class as those in U.S. equities. Returns to stocks in the developed markets of the world outside the U.S. were roughly half those in the U.S. during Q4. Here too, a sense that the pace of economic activity was improving was instrumental in the year-end rally. In local currency terms, Japan and Germany had outsized returns for the quarter and the year, but U.S. dollar returns were trimmed in the case of Japan by the depreciating yen (which lost 18% against the dollar for all of 2013) and enhanced in the case of Germany by the appreciating euro (which gained 4% vis-à-vis the dollar). Emerging market returns were positive on average during the fourth quarter, but not enough to put this laggard asset category in the black for the year. Perhaps characteristic of 2013 trends, Greece was the best performing market in the emerging market class, with returns averaging more than 50%. Yields went higher in the best credits during 2013 and were flat to lower in some of the worst. U.S. and German 10-year bond yields rose 100 and 60 basis points, respectively. By contrast, U.S. high yield bond rates declined about 40 bps during 2013, and yields on peripheral sovereign debt in Europe declined by 40 bps (Italy), by 110 bps (Spain) and, in the extreme case, by more than 300 bps (Greece). This improving confidence that the economic abyss envisioned for Europe in 2011 grew less and less likely as 2013 progressed was reflected in a sharp narrowing of yield spreads in Europe but more broadly as well. The U.S. bond market had a small loss in the fourth quarter, as Treasury yields rose, with shorter maturity and lower quality securities generally performing better. Virtually all of the bond market’s losses last year occurred in the second quarter – when Federal Reserve Chairman Ben Bernanke introduced the idea of tapering bond purchases. But that was enough to produce the first full-year loss for the Barclays U.S. bond market aggregate (-2.0%) since 1999. In the end, when the Fed finally announced in mid-December that it would begin to trim QE bond buying, bond prices retreated nominally, while stocks raced to new highs as the year ended. Government shutdown and the approaching debt ceiling affected markets early in the fourth quarter, but a deal was struck to end the shutdown and suspend the debt ceiling. The special Paul Ryan/Patty Murray Congressional committee that was created to craft a budget that both sides could agree on delivered a budget outline that President Obama signed into law in the final week of December. The debt ceiling suspension set to expire in early February may be more problematic, although the October 17 budget deal provides a template of sorts for extending the suspension of the debt ceiling, which was done twice in 2013. Given the failed strategy of government shutdown, Wright suspects further debt ceiling suspensions may be the easiest course for Congress until and unless the 2014 Congressional elections produce a material shift in the balance of power in Washington. While investors, consumers and businesses cannot ignore Washington politics, the 2 Letter to Shareholders (Unaudited) country may be best served by their going about their business in the hope that government policy will be more benign in 2014 than it was in 2013. There is no question that the appreciation in the S&P 500 in the 58 months since the March 2009 low has been extraordinary, indeed, among the biggest five-year moves in stock market history. The S&P 500 has increased at an annual rate of nearly 16% since the March 9, 2009 low. With dividends, the S&P 500’s total return for the period has been roughly 18.5%, much better than the lower “new normal” returns so many of us expected in the days following the Lehman bankruptcy in the financial crisis of 2008. To be sure, the unprecedented monetary accommodation engineered by the Federal Reserve went way beyond expectations and has lent considerable support to stock prices. But at the same time, there has also been genuine growth in corporate fundamentals: corporate profits from current production have increased at a 17% compound annual rate in the 19 quarters since the Q4 2008 low. On a trailing 12-month basis, the S&P 500’s P/E was 17x as 2014 began, perhaps a bit on the high side, but certainly not at the level of most past market peaks. The telling factor in equity performance in 2014 is more likely to be how well corporations are able to boost their profits. Given our forecast of increasing economic growth, there is a good chance earnings for the S&P 500 will grow more rapidly in 2014 than the 5%-6% averaged over the past two years. Notwithstanding the weak jobs numbers reported for December, we continue to believe that the world economy and financial system are getting stronger. The Federal Reserve’s plan to withdraw a modicum of monetary ease during 2014 is an indication of this improvement. If you have any questions on Wright’s views on these matters or on other investment or wealth management issues, please contact me. Sincerely, Peter M. Donovan Chairman & CEO 3 Management Discussion (Unaudited) WRIGHTEQUITYFUNDS SELECTED BLUE CHIP FUND   The Wright Selected Blue Chip Fund (WSBC), our mid-cap blend fund, had a total return of 12.6% in the fourth quarter, beating its benchmark, the S&P Midcap Index, which returned 8.3%. For the year, the Fund also beat its benchmark with a total return of 39.8% versus 33.5% for the index. The main positive contributors to the Fund’s performance in both the fourth quarter and the full year were financials and health care stocks, due mainly to stock selection, although the Fund is slightly overweight both sectors relative to the index. Materials stocks were the main detractors to Fund performance in Q4, while consumer staples and energy stocks were the main negative contributors for the full year. Among individual stocks, the biggest positive contributors to Fund performance for both Q4 and the full year were the same three stocks – Endo Pharmaceuticals, Alliance Data Systems and Waddell & Reed Financial – in that identical order for both periods. The biggest negative contributor to fourth quarter performance was Resmed Inc., which develops medical products for sleep-disordered breathing problems. The biggest detractor for the full year was Rackspace Hosting, which the Fund sold in Q3. In the face of an economy trying to break out of sub-par growth, the WSBC Fund is positioned in the mid-cap universe to take advantage of a preference for quality. WSBC continues to be tilted toward the larger companies in the S&P MidCap 400 index, those with larger median and weighted-average market caps compared to the S&P 400. WSBC’s holdings have shown better historic earnings growth than the MidCap index constituents. WIS continues to advise diversity in investment portfolios as the best way to navigate challenging economic times. MAJOR BLUE CHIP FUND   The Wright Major Blue Chip Fund (WMBC) is managed as a blend of the large-cap growth and value stocks in the S&P 500 Composite, selected with a focus on the higher-quality issues in the index. The WMBC Fund had a total return of 11.5% in the fourth quarter of 2013, beating the 10.5% return for the S&P 500, the Fund’s benchmark. For full year 2013, the Fund had a total return of 35.0%, also outperforming the S&P 500, which returned 32.4% for the year. The main positive contributors to the Fund’s performance in the fourth quarter were financial stocks, which contributed 0.8% to the Fund’s relative performance advantage over the benchmark, mainly due to stock selection, and information technology stocks, which contributed 0.6% to the Fund’s performance, also due to stock selection. The Fund is slightly overweight both of those sectors compared to its benchmark index. The main negative contributor to Fund performance was energy, mainly due to stock selection, detracting 0.4% from WMBC’s relative performance. The Fund is slightly underweight this sector compared to its benchmark. For the full year, health care stocks were by far the main positive contributors to Fund performance, contributing 2.4% to its relative performance, mainly due to stock selection, although the Fund is also overweight the sector compared to its benchmark. The Fund also got a strong positive contribution from consumer staples, mainly due to stock selection, as the Fund is sharply underweight this sector. The biggest negative contributors to Fund performance for the full year were materials and telecommunications stocks. The biggest individual positive contributors to the Fund’s performance in the fourth quarter were three big info tech companies – Microsoft, Oracle and Google – each of which contributed 0.6% to the Fund’s relative 4 Management Discussion (Unaudited) performance. For the full year, the biggest positive contributor was biopharmaceutical maker Gilead Sciences, which contributed 2.6%. The Fund also got significant positive contributions from Microsoft and Bristol Myers Squibb. The biggest detractor to Fund performance in Q4 was Cisco Systems while the biggest detractor for the year was Rackspace Hosting Inc., which the Fund sold during the third quarter. U.S. stocks recorded their best returns in more than 15 years in 2013, capped off by double-digit gains in the fourth quarter, with the Dow Jones Industrial Average and the S&P 500 closing the year at near-record levels and NASDAQ at its highest level since 2000. NASDAQ recorded its best year since 2009 while the S&P 500 had its best year since 1997 and the Dow its best year since 1995. Wright expects a better business climate in the coming year, with increasing corporate earnings growth, but more modest stock returns in the range of the historical average of 10%-11%. Since stocks rose in 2013 without any major pullbacks, the market may be due for some correction. Indeed, 2014 got off to a rocky start. Investors appear to have become increasingly demanding about corporate earnings, punishing those companies that fail to deliver while rewarding those that exceed forecasts. In our view, WMBC is well positioned for the current environment, with its focus on stocks that are, on average, of higher quality than those that populate the S&P 500. The WMBC Fund has a higher median market cap and a substantially better earnings growth record over the past five years than the S&P 500, while offering attractive valuations. Based on current and forward earnings, the WMBC’s P/E multiples are lower than the S&P 500’s comparable P/E multiples. INTERNATIONAL BLUE CHIP FUND   The Wright International Blue Chip Fund (WIBC) had a total return of 7.1% in the fourth quarter, beating its benchmark, the MSCI World ex U.S index, which returned 5.6%. For the full year, the Fund returned 19.5%, compared to 21.0% for the index. Foreign stocks generally underperformed U.S. stocks both in the fourth quarter and the full year, although they did relatively well in Q4, helped by the rebound in the euro zone and Japanese markets. Financial stocks were the main positive contributors to the WIBC Fund’s performance in both Q4 and for the full year, mainly due to stock selection. Financials are the Fund’s biggest position by far, although the Fund is equal weight the sector compared to its benchmark. Consumer discretionary stocks were the biggest detractors for both the quarter and the full year. The biggest individual positive contributor to the Fund’s performance in the fourth quarter was Legal & General Group, the London-based financial services firm, which was also the second-biggest contributor for the full year. Conversely, the second-biggest contributor in Q4 and the biggest for the full year was KDDI Corp, the Japanese telecom provider, which had been a major detractor in Q3. The biggest detractor from Fund performance in Q4 was Japanese clothing retailer Adastria Holdings Co., while the biggest detractor for the full year was BHP Billiton, a London-based mining company. WIBC is overweight in health care, telecom, industrials and consumer discretionary stocks and underweight in consumer staples, energy and info tech. In the aggregate, WIBC holdings are priced at significant discounts to the MSCI World ex U.S. index in terms of current price/earnings ratios. The World Bank and the International Monetary Fund recently raised their global economic growth forecasts for 2014. Both organizations expect future growth to be driven by the developed, high-income countries (the U.S., euro zone and Japan), in strong contrast to recent years, when developing countries, led by China, were 5 Management Discussion (Unaudited) largely responsible for driving growth. Indeed, economic growth is finally starting to take hold after years of recession in Europe and stagnation in Japan, while recent reports from China indicate a slowing in economic growth in late 2013 and into early 2014. We continue to see the inclusion of international stocks as likely to enhance risk-adjusted returns in diversified investment portfolios. WRIGHT FIXED INCOME FUNDS TOTAL RETURN BOND FUND The Wright Total Return Bond Fund (WTRB), a diversified bond fund, had a total return of negative 0.01% in the fourth quarter of 2013, slightly ahead of its benchmark, the Barclays U.S. Aggregate Bond index, which had a return of negative 0.1%. For the full year, the Fund lost 2.3%, versus the 2.0% loss for the benchmark index. WTRB had a yield of 2.5% as of December 31, 2013, calculated according to SEC guidelines. Dividends paid by this Fund may be more or less than implied by this yield. Bonds had negative returns in 2013 for the first time since 1999, as long-term interest rates ended the year at their highest levels in nearly three years. Interest rates began rising in late October as investors grew more certain that the Federal Reserve was about to begin tapering its $85 billion a month quantitative easing bond purchase program, which it finally did on December 18, when it said it would reduce its purchases in January 2014 by $10 billion, to $75 billion. The Fed has indicated that it will continue to reduce those purchases in measured increments, possibly by $10 billion after each of its eight monetary policy meetings in 2014, with the program ending before the end of the year, provided economic growth continues apace. Wright believes that economic growth and job creation will be strong enough to convince the Fed to follow that course, even as the program has lost some of its effectiveness. Looking ahead, Wright believes bonds will do well to earn a low single-digit return in 2014, but their lower volatility warrant a place in balanced portfolios. The WTRB Fund continues to have a shorter average duration compared to the Barclays U.S. Aggregate by about a half year. The average duration of the Fund was 4.8 years at the end of 2013, compared to 5.4 years for the Barclays U.S. Aggregate. On a duration basis, 45% of the Fund’s assets were held in securities with an average duration of three years or less, compared to 29% in the benchmark index. By contrast, 21% of the Fund’s assets were held in securities with average durations of between three and five years, compared to 30% for the index, and 35% of the Fund’s assets had an average duration of five years or more, versus 42% for the index. The biggest discrepancy between Fund holdings and the benchmark in terms of duration is in the 2-3 year area, where the Fund holds 32% of its assets versus 13% for the index. This duration positioning reflects our view that, given the uncertainty in the current economic environment, limiting potential losses from rising interest rates is an appropriate strategy even if it would hamper returns should interest rates fall. The Fund continues to be significantly overweight in corporate bonds and underweight in government bonds relative to the Barclays Aggregate benchmark. At the end of the year, the Fund held 45% of its assets in corporate bonds, compared to 28% for the index, and 15% of its portfolio in Treasury securities, versus 36% for the benchmark. The rest of the Fund’s holdings included 32% mortgage-backed securities versus 30% in the benchmark; 6% commercial mortgages versus 2%; agency bonds 0% versus 4%; and asset-backed securities 1% versus 0%. On a credit basis, 55% of the Fund’s assets were in AAA-rated securities, versus 73% for the benchmark; 20% in A-rated paper versus 11% for the benchmark, and 19% in BBB-rated securities versus 12% for the Aggregate. The Fund also remains substantially overweight in higher-coupon bond issues compared to the index. At 6 Management Discussion (Unaudited) December 31, 2013, 63% of the Fund’s holdings were in bonds with coupons of 5% or greater, compared to only 21% for the index. The Fund’s largest positions were in bonds with 5%-6% coupons (22%, versus 12% for the index) and 6%-7% coupons (20%, versus 6% for the index). CURRENT INCOME FUND The Wright Current Income Fund (WCIF) had a total return of negative 0.3% in the fourth quarter of 2013, outperforming the Barclays GNMA bond index, the Fund’s benchmark, which lost 0.5%, although behind the Barclays U.S. Aggregate bond index, which lost 0.1%. For full year 2013, the Fund lost 2.0%, compared to the 2.1% loss for the GNMA index and 2.0% loss for the Barclays U.S. Aggregate index. WCIF is managed to be invested in GNMA issues (mortgage-based securities, known as Ginnie Maes, guaranteed by the full faith and credit of the U.S. government) and other mortgage-based securities. The WCIF Fund is actively managed to maximize income and minimize principal fluctuation. WCIF had a yield of 2.5% at December 31, 2013, calculated according to SEC guidelines. Dividends paid by this Fund may be more or less than implied by this yield. In addition to its holdings in GNMA-backed mortgage issues, WCIF also holds issues backed by Fannie Mae (FNMA) and Freddie Mac (FHLMC), both of which are under the conservatorship of the U.S. Treasury through the Federal Housing Finance Agency (FHFA). At the end of 2013, the WCIF Fund was 96% invested in agency-backed mortgages, versus 100% for the index, with 4% in cash or cash equivalents. The Fund continues to have a higher average coupon than the GNMA benchmark, reflecting the Fund’s mandate to maximize income. At December 31, 2013, WCIF’s average coupon was 5.4%, compared to 4.0% for the GNMA benchmark. The Fund remains substantially overweight in higher coupon mortgages relative to its benchmark. At the end of the year, the Fund held 77% of its assets in mortgages with 5% or greater coupons, compared to only 19% for the benchmark. The Fund’s biggest positions were in mortgages with 6%-7% coupons (35%, versus 4% for the index) and 5%-6% coupons (33% of the portfolio, compared to 15% for the index). By comparison, 16% of the Fund’s assets were held in mortgages with 3%-5% coupons, compared to 80% for the GNMA benchmark. The emphasis on well-seasoned higher-coupon issues contributes to the Fund’s lesser negative convexity compared to the GNMA benchmark, which tends to result in a more stable performance when interest rates are volatile. At year-end, the average duration of the mortgages held by the Fund remained more than a year shorter than the index’s duration. As interest rates rose during the fourth quarter, the average duration of the Fund increased to 4.4 years from 4.2 years at the end of Q3, while the average duration in the index lengthened to 5.6 years from 5.3 years. At year-end, 31% of securities held in the Fund had a duration of three years or less, compared to 2% for the benchmark. By contrast, 68% of the Fund’s assets had durations of three years or more, compared to 98% for the index. The biggest duration difference between WCIF and its GNMA benchmark was in the 5-7 year range, where 7% of the Fund’s assets resided (versus 40% for the index). Similarly, 7% of the Fund’s assets had a duration of 7-10 years, compared to 19% for the index. 7 Performance Summaries (Unaudited) Important The Total Investment Return is the percent return of an initial $10,000 investment made at the beginning of the period to the ending redeemable value assuming all dividends and distributions are reinvested. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Past performance is not predictive of future performance. *The Fund’s average annual return is compared with that of the S&P MidCap 400, an unmanaged index of stocks in a broad range of industries with market capitalizations of a few billion or less. The performance of the S&P MidCap 400, unlike that of the Fund, reflects no deductions for fees, expense or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.48%.However, Wright and Wright Investors’ Service Distributors, Inc. (“WISDI”) have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.40%, which is in effect until April 30, 2014.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar Mid Cap Funds represent the average return of 138 current funds ex multi-share classes in the Mid Cap Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 8 Performance Summaries (Unaudited) WRIGHT SELECTED BLUE CHIP EQUITIES FUND Industry Weightings Ten Largest Stock Holdings % of net assets @ 12/31/13 % of net assets @ 12/31/13 Capital Goods % Technology Hardware & Equipment % Alliance Data Systems Corp. % Software & Services % Consumer Durables & Apparel % B/E Aerospace, Inc. % Banks % Media % Waddell & Reed Financial, Inc. –Class A % Retailing % Utilities % Hanesbrands, Inc. % Diversified Financials % Commercial & Professional Services % Brinker International, Inc. % Health Care Equipment & Services % Household & Personal Products % Universal Health Services, Inc. – Class B % Insurance % Transportation % Advance Auto Parts, Inc. % Materials % Commercial Services & Supplies % HollyFrontier Corp. % Consumer Services % Food, Beverage & Tobacco % Foot Locker, Inc. % Pharmaceuticals & Biotechnology % Communications Equipment % BancorpSouth, Inc. % Energy % Industrial % 9 Performance Summaries (Unaudited) *The Fund’s average annual return is compared with that of the S&P 500, an unmanaged index of 500 widely held common stocks that generally indicates the performance of the market. The performance of the S&P 500, unlike that of the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.84%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.40%, which is in effect until April 30, 2014.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar Large Cap Funds represent the average return of 486 current funds ex multi-share classes in the Large Cap Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 10 Performance Summaries (Unaudited) WRIGHT MAJOR BLUE CHIP EQUITIES FUND Industry Weightings Ten Largest Stock Holdings % of net assets @ 12/31/13 % of net assets @ 12/31/13 Software & Services % Health Care Equipment & Services % Microsoft Corp. % Capital Goods % Telecommunication Services % JPMorgan Chase & Co. % Pharmaceuticals & Biotechnology % Food & Staples Retailing % Oracle Corp. % Diversified Financials % Utilities % Johnson & Johnson % Energy % Consumer Durables & Apparel % Intel Corp. % Insurance % Materials % Chevron Corp. % Technology Hardware & Equipment % Food, Beverage & Tobacco % MetLife, Inc. % Retailing % Consumer Services % Amgen, Inc. % Semiconductors & SemiconductorEquipment % AT&T, Inc. % TJX Cos., Inc. 3.4 % 11 Performance Summaries (Unaudited) *The Fund’s average annual return is compared with that of the MSCI World ex U.S. Index. While the Fund does not seek to match the returns of this index, this unmanaged index generally indicates foreign stock market performance. The performance of the MSCI World ex U.S. Index, unlike that of the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 2.01%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.85%, which is in effect until April 30, 2014.Returns greater than one year are annualized. Shares held less than 90 days will be subject to a 2.00% redemption fee. **Morningstar International Equity Funds represent the average of 209 current funds ex multi-share classes in the Foreign Large Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 12 Performance Summaries (Unaudited) WRIGHT INTERNATIONAL BLUE CHIP EQUITIES FUND Country Weightings Ten Largest Stock Holdings % of net assets @ 12/31/13 % of net assets @ 12/31/13 Japan % Norway % Legal & General Group PLC % United Kingdom % Hong Kong % BASF SE % Germany % Netherlands % AstraZeneca PLC % France % Denmark % Nestle SA % Switzerland % Austria % Swiss Re AG % Canada % Ireland % KDDI Corp. % Australia % Luxembourg % Rolls-Royce Holdings PLC % Spain % Sweden % BNP Paribas SA % Italy % Vodafone Group PLC % Toronto-Dominion Bank (The) % 13 Performance Summaries (Unaudited) *The Fund’s average annual return is compared with that of the Barclays U.S. Aggregate Bond Index, an unmanaged index that is a broad representation of the investment-grade fixed income market in the U.S. The Barclays U.S. Aggregate Bond Index,unlike the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.41%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 0.95%, which is in effect until April 30, 2014.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar average represents the return of 282 current funds ex multi-share classes in the Intermediate Term Bond category in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 14 Performance Summaries (Unaudited) WRIGHT TOTAL RETURN BOND FUND Holdings by Security Type Five Largest Bond Holdings % of net assets @ 12/31/13 % of net assets @ 12/31/13 Asset-Backed Securities % U.S. Treasury Note 2.63% 11/15/20 % Corporate Bonds % U.S. Treasury Strip Coupon 2.52-2.89% 05/15/22 % Mortgage-Backed Securities % GNMA , Series 2010-44, Class NK 4.00% 10/20/37 % U.S. Treasuries % FHLMC, Series 2627, Class MW 5.00% 06/15/23 % U.S. Treasury Bond 3.13% 02/15/42 % Holdings by Credit Quality % of net assets @ 12/31/13 A 20 % Aa 4 % Aaa 55 % BBB 19 % <BBB 2 % U.S. Government Agencies 0 % U.S. Treasuries 0 % 15 Performance Summaries (Unaudited) *The Fund’s average annual return is compared with that of the Barclays GNMA Backed Bond Index. While the Fund does not seek to match the returns of the Barclays GNMA Backed Bond Index, Wright believes that this unmanaged index generally indicates the performance of government and corporate mortgage-backed bond markets. The Barclays GNMA Backed Bond Index, unlike the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.16%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.00%, which is in effect until April 30, 2014. During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **The Morningstar Intermediate Government Fund Average represents the average return of all 76 current funds ex multi-share classes in the Intermediate Government category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 16 Performance Summaries (Unaudited) WRIGHT CURRENT INCOME FUND Holdings by Security Type Five Largest Bond Holdings % of net assets @ 12/31/13 % of net assets @ 12/31/13 GNMA, Series 2010-116, Class PB 5.00% 06/16/40 % Agency Mortgage-Backed Securities % FHLMC, Series 4142, Class PN 2.50% 12/15/32 % FNMA Pool #891367 4.75% 04/01/36 % GNMA II Pool #004838 6.50% 10/20/40 % FNMA Pool #846323 4.25% 11/01/35 % Weighted Average Maturity @ 12/31/13 5.5 Years 17 Fund Expenses(Unaudited) Example: As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including redemption fees (if applicable); and (2) ongoing costs including management fees; distribution or service fees; and other fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in a fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2013 – December 31, 2013). Actual Expenses: The first line of the tables shown on the following page provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second line of the tables provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in your Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees (if applicable).Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 18 Fund Expenses(Unaudited) EQUITY FUNDS Wright Selected Blue Chip Equities Fund Beginning Account Value (7/1/13) Ending Account Value(12/31/13) Expenses Paid During Period* (7/1/13-12/31/13) Actual Fund Shares $ 1,206.08 Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2013. Wright Major Blue Chip Equities Fund Beginning Account Value (7/1/13) Ending Account Value(12/31/13) Expenses Paid During Period* (7/1/13-12/31/13) Actual Fund Shares Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2013. Wright International Blue Chip Equities Fund Beginning Account Value (7/1/13) Ending Account Value(12/31/13) Expenses Paid During Period* (7/1/13-12/31/13) Actual Fund Shares Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2013. FIXED-INCOME FUNDS Wright Total Return Bond Fund Beginning Account Value (7/1/13) Ending Account Value(12/31/13) Expenses Paid During Period* (7/1/13-12/31/13) Actual Fund Shares Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 0.95% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2013. Wright Current Income Fund Beginning Account Value (7/1/13) Ending Account Value(12/31/13) Expenses Paid During Period* (7/1/13-12/31/13) Actual Fund Shares Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 0.90% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2013. 19 Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments - As of December 31, 2013 AFA Shares Value EQUITY INTERESTS - 95.4% BANKS - 9.3% BancorpSouth, Inc. $ City National Corp. Commerce Bancshares, Inc. East West Bancorp, Inc. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Valley National Bancorp $ CAPITAL GOODS - 10.9% AGCO Corp. $ Alliant Techsystems, Inc. AMETEK, Inc. B/E Aerospace, Inc.* Carlisle Cos., Inc. Huntington Ingalls Industries, Inc. Terex Corp. Triumph Group, Inc. URS Corp. $ COMMERCIAL & PROFESSIONAL SERVICES - 2.1% Deluxe Corp. $ Towers Watson & Co. - Class A $ COMMERCIAL SERVICES & SUPPLIES - 1.3% AECOM Technology Corp.* $ COMMUNICATIONS EQUIPMENT - 0.8% Exelis, Inc. $ CONSUMER DURABLES & APPAREL - 2.7% Hanesbrands, Inc. $ CONSUMER SERVICES - 4.6% Apollo Education Group, Inc.* $ Brinker International, Inc. Cheesecake Factory, Inc. (The) $ DIVERSIFIED FINANCIALS - 7.1% Affiliated Managers Group, Inc.* $ CBOE Holdings, Inc. MSCI, Inc.* Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A $ ENERGY - 3.7% Atwood Oceanics, Inc.* $ HollyFrontier Corp. Murphy USA, Inc.* Oil States International, Inc.* Patterson-UTI Energy, Inc. $ Shares Value FOOD, BEVERAGE & TOBACCO - 0.8% Green Mountain Coffee Roasters, Inc.* $ Ingredion, Inc. $ HEALTH CARE EQUIPMENT & SERVICES - 6.9% Cooper Cos., Inc. (The) $ MEDNAX, Inc.* Omnicare, Inc. ResMed, Inc. Universal Health Services, Inc. - Class B $ HOUSEHOLD & PERSONAL PRODUCTS - 2.0% Energizer Holdings, Inc. $ INDUSTRIAL - 0.6% Gentex Corp. $ INSURANCE - 5.5% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Old Republic International Corp. Reinsurance Group of America, Inc. WR Berkley Corp. $ MATERIALS - 5.2% Albemarle Corp. $ Louisiana-Pacific Corp.* Olin Corp. Packaging Corp. of America Rock-Tenn Co. - Class A Worthington Industries, Inc. $ MEDIA - 2.6% John Wiley & Sons, Inc. - Class A $ Meredith Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 3.9% Covance, Inc.* $ Endo Health Solutions, Inc.* United Therapeutics Corp.* $ RETAILING - 8.2% Advance Auto Parts, Inc. $ Ascena Retail Group, Inc.* CST Brands, Inc. Dick's Sporting Goods, Inc. Foot Locker, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. $ See Notes to Financial Statements.20 Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments - As of December 31, 2013 Shares Value SOFTWARE & SERVICES - 10.4% Acxiom Corp.* $ Alliance Data Systems Corp.* Cadence Design Systems, Inc.* Jack Henry & Associates, Inc. Leidos Holdings, Inc. NeuStar, Inc. - Class A* ValueClick, Inc.* $ TECHNOLOGY HARDWARE & EQUIPMENT - 2.8% 3D Systems Corp.* $ Arrow Electronics, Inc.* Avnet, Inc. $ TRANSPORTATION - 1.7% Alaska Air Group, Inc. $ UTILITIES - 2.3% ONEOK, Inc. $ UGI Corp. $ TOTAL EQUITY INTERESTS - 95.4% (identified cost, $25,791,016) $ SHORT-TERM INVESTMENTS - 4.5% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 4.5% (identified cost, $1,819,498) $ TOTAL INVESTMENTS — 99.9% (identified cost, $27,610,514) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ * — Non-income producing security. Variable rate security. Rate presented is as of December 31, 2013. See Notes to Financial Statements.21 Wright Selected Blue Chip Equities Fund (WSBC) STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 ASSETS: TRUE Investments, at value (identified cost $27,610,514) (Note 1A) $ ##### Receivable for fund shares sold Dividends receivable Prepaid expenses and other assets Total assets $ LIABILITIES: Payable for fund shares reacquired $ Accrued expenses and other liabilities Total liabilities $ NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized gain oninvestments Unrealized appreciation on investments Net assets applicable to outstanding shares $ SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST $ STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 INVESTMENT INCOME (Note 1C) TRUE 3E +07 Dividend income $ Total investment income $ Expenses – Investment adviser fee (Note 3) $ Administrator fee (Note 3) Trustee expense (Note 3) Custodian fee Accountant fee Distribution expenses (Note 4) Transfer agent fee Printing Shareholder communications Audit services Legal services Compliance services Registration costs Interest expense (Note 8) Miscellaneous Total expenses $ Deduct – Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ ) Net expenses $ Net investment loss $ ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions $ Net change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments $ Net increase in net assets from operations $ See Notes to Financial Statements.22 Wright Selected Blue Chip Equities Fund (WSBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2013 December 31, 2012 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income (loss) $ ) $ 0 Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations $ $ Distributions to shareholders (Note 2) From net investment income $ ) $ ) From net realized capital gains ) ) Total distributions $ ) $ ) Net increase (decrease) in net assets resulting from fund share transactions (Note 6) $ $ ) Net increase (decrease) in net assets $ $ ) ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ - $ See Notes to Financial Statements.23 Wright Selected Blue Chip Equities Fund (WSBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss)(1) Net realized and unrealized gain (loss) ) Total income (loss) from investment operations ) Less distributions: From net investment income — ) — ) — From net realized gains ) ) — — — Total distributions ) ) — ) — Net asset value, end of year $ Total Return(3) % % )% % % Ratios/Supplemental Data(4): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A N/A % Net investment income (loss) )% % )% )% % Portfolio turnover rate 76 % 54 % 82 % 60 % 41 % For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 Computed using average shares outstanding. Less than $0.001 per share. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For each of the years presented, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income (loss) ratios would have been as follows: Ratios (As a percentage of average daily net assets): Expenses % Expenses after custodian fee reduction N/A N/A N/A N/A % Net investment income (loss) )% % )% )% )% See Notes to Financial Statements.24 Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments - As of December 31, 2013 AFA Shares Value EQUITY INTERESTS - 101.0% CAPITAL GOODS - 12.1% 3M Co. $ Cummins, Inc. General Dynamics Corp. Illinois Tool Works, Inc. Rockwell Automation, Inc. $ CONSUMER DURABLES & APPAREL - 2.8% Mattel, Inc. $ CONSUMER SERVICES - 1.2% Starbucks Corp. $ DIVERSIFIED FINANCIALS - 10.2% IntercontinentalExchange Group, Inc. $ JPMorgan Chase & Co. T. Rowe Price Group, Inc. $ ENERGY - 9.1% Chevron Corp. $ Halliburton Co. HollyFrontier Corp. Murphy Oil Corp. $ FOOD & STAPLES RETAILING - 3.3% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 1.8% Coca-Cola Co. (The) $ Monster Beverage Corp.* $ HEALTH CARE EQUIPMENT & SERVICES - 3.7% Humana, Inc. $ Stryker Corp. $ INSURANCE - 7.0% Aflac, Inc. $ MetLife, Inc. $ MATERIALS - 2.3% CF Industries Holdings, Inc. $ Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 11.8% Amgen, Inc. $ Bristol-Myers Squibb Co. Gilead Sciences, Inc.* Johnson & Johnson $ Shares Value RETAILING - 5.2% Bed Bath & Beyond, Inc.* $ TJX Cos., Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 3.7% Intel Corp. $ SOFTWARE & SERVICES - 14.7% Google, Inc. - Class A* $ Intuit, Inc. MasterCard, Inc. - Class A Microsoft Corp. Oracle Corp. $ TECHNOLOGY HARDWARE & EQUIPMENT - 5.4% Apple, Inc. $ Cisco Systems, Inc. QUALCOMM, Inc. $ TELECOMMUNICATION SERVICES - 3.6% AT&T, Inc. $ UTILITIES - 3.1% NextEra Energy, Inc. $ TOTAL EQUITY INTERESTS - 101.0% (identified cost, $14,777,930) $ TOTAL INVESTMENTS — 101.0% (identified cost, $14,777,930) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (1.0)% ) NET ASSETS — 100.0% $ * — Non-income producing security. See Notes to Financial Statements.25 Wright Major Blue Chip Equities Fund (WMBC) STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 ASSETS: TRUE Investments, at value (identified cost $14,777,930) (Note 1A) $ ##### Receivable for fund shares sold Dividends receivable Prepaid expenses and other assets Total assets $ LIABILITIES: Outstanding line of credit (Note 8) $ Accrued expenses and other liabilities Total liabilities $ NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized loss on investments ) Undistributed net investment income Unrealized appreciation on investments Net assets applicable to outstanding shares $ SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST $ STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 INVESTMENT INCOME (Note 1C) TRUE 1E +07 Dividend income $ Total investment income $ Expenses – Investment adviser fee (Note 3) $ Administrator fee (Note 3) Trustee expense (Note 3) Custodian fee Accountant fee Distribution expenses (Note 4) Transfer agent fee Printing 59 Shareholder communications Audit services Legal services Compliance services Registration costs Interest expense (Note 8) Miscellaneous Total expenses $ Deduct – Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ ) Net expenses $ Net investment income $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions $ Net change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments $ Net increase in net assets from operations $ See Notes to Financial Statements.26 Wright Major Blue Chip Equities Fund (WMBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2013 December 31, 2012 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income $ $ 0 Net realized gain (loss) on investment transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations $ $ Distributions to shareholders (Note 2) From net investment income $ ) $ ) Total distributions $ ) $ ) Net decrease in net assets resulting from fund share transactions (Note 6) $ ) $ ) Net increase (decrease) in net assets $ $ ) ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ $ See Notes to Financial Statements.27 Wright Major Blue Chip Equities Fund (WMBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) Total income from investment operations Less distributions: From net investment income ) ) — ) ) Net asset value, end of year $ Total Return(2) % Ratios/Supplemental Data(3): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A N/A % Net investment income (loss) % % )% % % Portfolio turnover rate 64 % 76 % % 68 % 69 % For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 Computed using average shares outstanding. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For each of the years presented, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income (loss) ratios would have been as follows: Ratios (As a percentage of average daily net assets): Expenses % Expenses after custodian fee reduction N/A N/A N/A N/A % Net investment income (loss) % % )% % % See Notes to Financial Statements.28 Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments - As of December 31, 2013 AFA Shares Value EQUITY INTERESTS - 97.7% AUSTRALIA - 3.4% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia CSL, Ltd. Flight Centre Travel Group, Ltd. Rio Tinto, Ltd. $ AUSTRIA - 0.9% OMV AG $ CANADA - 3.5% Agrium, Inc. $ Manulife Financial Corp. Toronto-Dominion Bank (The) $ DENMARK - 1.1% AP Moeller - Maersk A/S - Class B 20 $ Novo Nordisk A/S - Class B $ FRANCE - 12.0% Alcatel-Lucent* $ AtoS AXA SA BNP Paribas SA Cie Generale des Etablissements Michelin Danone Kering Orange SA Publicis Groupe SA Rubis SCA Safran SA Sanofi Technip SA Total SA Veolia Environnement SA Vivendi SA $ GERMANY - 13.1% Allianz SE $ BASF SE Bayer AG Bayerische Motoren Werke AG Continental AG Daimler AG Deutsche Lufthansa AG* Muenchener Rueckversicherungs AG - Class R OSRAM Licht AG* SAP AG Siemens AG Volkswagen AG $ Shares Value HONG KONG - 1.5% Cheung Kong Holdings, Ltd. $ IRELAND - 0.7% Ryanair Holdings PLC* $ ITALY - 1.6% Enel SpA $ Eni SpA (Azioni Ordinarie) $ JAPAN - 21.5% Acom Co., Ltd.* $ Adastria Holdings Co., Ltd. ADEKA Corp. Aiful Corp.* Asics Corp. Bridgestone Corp. Central Japan Railway Co. Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. Daiwa Securities Group, Inc. ITOCHU Corp. KDDI Corp. Kirin Holdings Co., Ltd. Maeda Road Construction Co., Ltd. Mazda Motor Corp.* Meitec Corp. Murata Manufacturing Co., Ltd. NHK Spring Co., Ltd. Nippon Telegraph & Telephone Corp. Olympus Corp.* Omron Corp. ORIX Corp. Rohm Co. Ltd, Shimamura Co., Ltd. Shionogi & Co., Ltd. SoftBank Corp. Sony Corp. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Realty & Development Co., Ltd. Sumitomo Rubber Industries, Ltd. Terumo Corp. Toyota Motor Corp. $ LUXEMBOURG - 0.4% Tenaris SA $ NETHERLANDS - 1.4% Koninklijke Boskalis Westminster NV $ Koninklijke DSM NV $ NORWAY - 1.5% Telenor ASA $ Yara International ASA $ See Notes to Financial Statements.29 Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments - As of December 31, 2013 Shares Value SPAIN - 2.8% Enagas SA $ Gas Natural SDG SA Iberdrola SA Repsol SA $ SWEDEN - 0.3% TeliaSonera AB $ SWITZERLAND - 11.7% Actelion, Ltd.* $ Credit Suisse Group AG Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) Swiss Re AG Wolseley PLC Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 20.3% AstraZeneca PLC $ Aviva PLC BAE Systems PLC BBA Aviation PLC BHP Billiton PLC BP PLC GlaxoSmithKline PLC ITV PLC Legal & General Group PLC Lloyds Banking Group PLC* Rio Tinto PLC Rolls-Royce Holdings PLC Royal Dutch Shell PLC - Class B Vodafone Group PLC WPP PLC $ TOTAL EQUITY INTERESTS - 97.7% (identified cost, $22,466,722) $ SHORT-TERM INVESTMENTS - 1.9% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 1.9% (identified cost, $594,716) $ TOTAL INVESTMENTS — 99.6% (identified cost, $23,061,438) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.4% NET ASSETS — 100.0% $ PLC — Public Limited Company * Non-income producing security. Variable rate security. Rate presented is as of December 31, 2013. See Notes to Financial Statements.30 Wright International Blue Chip Equities Fund (WIBC) STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 ASSETS: TRUE Investments, at value (identified cost $23,061,438) (Note 1A) $ ##### Foreign currency, at value (identified cost $20,871) (Note 1A) ##### Receivable for fund shares sold Dividends receivable Tax reclaims receivable Prepaid expenses and other assets Total assets $ LIABILITIES: Accrued expenses and other liabilities Total liabilities $ NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized loss on investments and foreign currency ) Distributions in excess of net investment income ) Unrealized appreciation on investments and foreign currency Net assets applicable to outstanding shares $ SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST* $ * Shares redeemed or exchanged within three months of purchase are charged a 2.00% redemption fee. STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 INVESTMENT INCOME (Note 1C) TRUE 2E +07 Dividend income (net of foreign taxes $144,367) $ Total investment income $ Expenses – Investment adviser fee (Note 3) $ Administrator fee (Note 3) Trustee expense (Note 3) Custodian fee Accountant fee Distribution expenses (Note 4) Transfer agent fee Printing Shareholder communications Audit services Legal services Compliance services Registration costs Interest expense (Note 8) Miscellaneous Total expenses $ Deduct – Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ ) Net expenses $ Net investment income $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain (loss) – Investment transactions $ Foreign currency transactions ) Net realized gain $ Change in unrealized appreciation (depreciation) – Investments $ Foreign currency translations Net change in unrealized appreciation (depreciation) on investments $ Net realized and unrealized gain on investments and foreign currency translations $ Net increase in net assets from operations $ See Notes to Financial Statements.31 Wright International Blue Chip Equities Fund (WIBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2013 December 31, 2012 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income $ $ -13073 Net realized gain (loss) on investment and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translations Net increase in net assets from operations $ $ Distributions to shareholders (Note 2) From net investment income $ ) $ ) Total distributions $ ) $ ) Net decrease in net assets resulting from fund share transactions (Note 6) $ ) $ ) Net decrease in net assets $ ) $ ) ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ ) $ See Notes to Financial Statements.32 Wright International Blue Chip Equities Fund (WIBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income(1) Net realized and unrealized gain (loss) ) Total income (loss) from investment operations ) Less distributions: From net investment income ) — Redemption Fees(1) — # Net asset value, end of year $ Total Return(3) % % )% % % Ratios/Supplemental Data(4): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A N/A % Net investment income % Portfolio turnover rate 45 % 58 % 50 % 92 % 63 % For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 For the years ended December 31, 2013, 2012, 2011, 2010 and 2009 Computed using average shares outstanding. Less than $0.001 per share. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For the years ended December 31, 2013, 2012 and 2010, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income ratios would have been as follows: Ratios (As a percentage of average daily net assets): Gross expenses % % % Net investment income % % % See Notes to Financial Statements.33 The Wright Managed Equity Trust Notes to Financial Statements 1. Significant Accounting Policies Wright Selected Blue Chip Equities Fund (“WSBC”), Wright Major Blue Chip Equities Fund (“WMBC”), and Wright International Blue Chip Equities Fund (“WIBC”) (each a “Fund” and collectively, the “Funds”) (the Funds constituting Wright Managed Equity Trust (the “Trust”)), is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a diversified, open-end management investment company. The Funds seek to provide total return consisting of price appreciation and current income. The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). A. Investment Valuations – Equity securities listed on a U.S. securities exchange generally are valued at the last sale price on the day of valuation or, if no sales took place on such date, at the mean between the closing bid and asked prices therefore on the exchange where such securities are principally traded. Equity securities listed on the NASDAQ Global or Global Select Market generally are valued at the NASDAQ official closing price. Unlisted or listed securities for which closing sales prices or closing quotations are not available are valued at the mean between the latest available bid and asked prices or, in the case of preferred equity securities that are not listed or traded in the over-the-counter market, by a third party pricing service. Investments in open-end mutual funds are valued at net asset value. Short-term debt securities with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. If short-term debt securities are acquired with a remaining maturity of more than sixty days, they will be valued by a third party pricing service. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by a third party pricing service. The daily valuation of exchange-traded foreign securities generally is determined as of the close of trading on the principal exchange on which such securities trade. Events occurring after the close of trading on foreign exchanges are monitored by the investment adviser and may result in adjustments to the valuation of foreign securities to more accurately reflect their fair value as of the close of regular trading on the New York Stock Exchange. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Funds in a manner that most fairly reflects the security’s value, or the amount that the Funds might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the security’s disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the company’s financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B. Investment Transactions – Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. C. Income – Dividend income is recorded on the ex-dividend date. However, if the ex-dividend date has passed, certain dividends from foreign securities are recorded as the Funds are informed of the ex-dividend date. Withholding taxes on foreign dividends and capital gains have been provided for in accordance with the Funds’ understanding of applicable countries’ tax rules and rates. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium and accretion of discount. D. Federal Taxes – Each Fund’s policy is to comply with the provisions of the Internal Revenue Code (the “Code”) applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable income and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Foreign taxes are provided for based on WIBC’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. At December 31, 34 The Wright Managed Equity Trust Notes to Financial Statements 2013, WMBC and WIBC, for federal income tax purposes, have capital loss carryforwards of $3,708,193 and $51,755,977, respectively, which will reduce each Fund’s taxable income arising from future net realized gain on investment transactions, if any, to the extent permitted by the Code, and thus will reduce the amount of the distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. Pursuant to the Code, such capital loss carryforwards will expire as follows: December 31, WMBC WIBC $- As of December 31, 2013, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds’ federal tax returns filed in the 3-year period ended December 31, 2013, remains subject to examination by the Internal Revenue Service. E. Expenses – The majority of expenses of the Trust are directly identifiable to an individual Fund. Expenses which are not readily identifiable to a specific Fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the Funds. F. Redemption Fees – A shareholder who redeems or exchanges shares of WIBC within three months of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to WIBC to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. G. Foreign Currency Translation – Investment valuations, other assets, and liabilities initially expressed in foreign currencies are translated each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investment securities and income and expenses denominated in foreign currencies are translated into U.S. dollars based upon currency exchange rates in effect on the respective dates of such transactions. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. The portion of unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed. H. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. I. Indemnifications – Under each Fund’s organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, and shareholders are indemnified against personal liability for the obligations of the Funds. Additionally, in the normal course of business, the Funds enter into agreements with service providers that may contain indemnification clauses. Each Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. 2. Distributions to Shareholders It is the present policy of the Trust to make annual distributions of all or substantially all of the net investment income of the Funds and to distribute annually all or substantially all of the net realized capital gains (reduced by available capital loss carryforwards from prior years, if any) of the Funds. Distributions to shareholders are recorded on the ex-dividend date. Shareholders may reinvest income and capital gain distributions in additional shares of the same Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, 35 The Wright Managed Equity Trust Notes to Financial Statements receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. GAAP requires that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions paid for the year ended December 31, 2013, and December 31, 2012, was as follows: Year Ended 12/31/13 WSBC WMBC WIBC Distributions declared from: Ordinary income $ $ $ Long-term capital gain - - Year Ended 12/31/12 WSBC WMBC WIBC Distributions declared from: Ordinary income $ $ $ Long-term capital gain - - During the year ended December 31, 2013, the following amounts were reclassified due to real estate investment trusts, net operating loss offsetting short term gains, foreign currency gain (loss) and passive foreign investment company transactions. Increase (decrease): WSBC WIBC Accumulated net realized gain (loss) $ ) $ ) Undistributed net investment income (loss) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of December 31, 2013, the components of distributable earnings (accumulated losses) on a tax basis were as follows: WSBC WMBC WIBC Undistributed ordinary income $ $ $ Undistributed long-term gain - - Capital loss carryforward and post October losses - ) ) Net unrealized appreciation Total $ $ ) $ ) The difference between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to wash sales and passive foreign investment company transactions. 3. Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Wright Investor Services, Inc. (“Wright”) as compensation for investment advisory services rendered to the Funds. The fees are computed at annual rates of the Funds' average daily net assets as noted below, and are payable monthly. 36 The Wright Managed Equity Trust Notes to Financial Statements Annual Advisory Fee Rates Fund Under $100 Million $100 Million to $250 Million $250 Million to $500 Million $500 Million to $1 Billion Over $1 Billion WSBC 0.60% 0.57% 0.54% 0.50% 0.45% WMBC 0.60% 0.57% 0.54% 0.50% 0.45% WIBC 0.80% 0.78% 0.76% 0.72% 0.67% For the year ended December 31, 2013, the fee and the effective annual rate, as a percentage of average daily net assets for each of the Funds were as follows: Fund Investment Adviser Fee Effective Annual Rate WSBC $ % WMBC $ % WIBC $ % The administrator fee is earned by Wright for administering the business affairs of each Fund. The fee is computed at an annual rate of 0.17% of WIBC’s average daily net assets up to $100 million and 0.07% of average daily net assets over $100 million. The fee is computed at an annual rate of 0.12% of WSBC’s and WMBC’s average daily net assets up to $100 million and 0.07% of average daily net assets over $100 million. Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) serves as sub-administrator of the Funds to perform certain services of the administrator as may be agreed upon between the administrator and sub-administrator. The sub-administration fee is paid by Wright. For the year ended December 31, 2013, the administrator fee for WSBC, WMBC and WIBC amounted to $44,231, $19,604 and $53,388, respectively. Certain Trustees and officers of the Trust are Trustees or officers of the above organizations and/or of the Funds’ principal underwriter. Except as to Trustees of the Trust who are not employees of Atlantic or Wright, Trustees and officers receive remuneration for their services to the Trust out of the fees paid to Atlantic and Wright.The Trustees are compensated by the Trust in conjunction with the Wright Managed Income Trust, rather than on a per Trust or per Fund basis. Quarterly retainer fees are paid in the amount of $4,000 to the Lead Trustee, $3,500 to the Secretary of Independent Trustees, and $3,000 each to the remaining Trustees. In addition, each Trustee will be paid a fee of $1,500 for each regular Board meeting attended. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to each Fund is disclosed in each Fund’s Statement of Operations. 4. Distribution and Service Plans The Trust has in effect a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 of the 1940 Act. The Plan provides that each Fund will pay Wright Investors’ Service Distributors, Inc. (“WISDI”), the principal underwriter, a wholly-owned subsidiary of The Winthrop Corporation and an affiliate of Wright, a distribution fee of 0.25% of the average daily net assets of each Fund for distribution services and facilities provided to the Funds by WISDI.Distribution fees paid or accrued to WISDI for the year ended December 31, 2013, for WSBC, WMBC and WIBC were $92,147, $40,842 and $78,512, respectively. In addition, the Trustees have adopted a service plan (the “Service Plan”) which allows the Funds to reimburse the principal underwriter for payments to intermediaries for providing account administration and personal and account maintenance services to their customers who are beneficial owners of each Fund’s shares. The combined amount of service fees payable under the Service Plan and Rule 12b-1 distribution fees may not exceed 0.25% annually of each Fund’s average daily net assets. For the year ended December 31, 2013, the Funds did not accrue or pay any service fees. Pursuant to an Expense Limitation Agreement, Wright and WISDI have agreed to waive all or a portion of their fees and reimburse expenses to the extent that total annual operating expenses exceed 1.40% of the 37 The Wright Managed Equity Trust Notes to Financial Statements average daily net assets of each of WSBC and WMBC and 1.85% of the average daily net assets of WIBC through April 30, 2014 (excluding interest, taxes, brokerage commissions, other expenditures which are capitalized in accordance with GAAP, and other extraordinary expenses not incurred in the ordinary course of the Fund’s business). Thereafter, the waiver and reimbursement may be changed or terminated at any time. Pursuant to this agreement, Wright waived and/or reimbursed investment adviser fees and expenses of $35,396 for WMBC. WISDI waived distribution fees of $8,322, $40,842 and $50,173for WSBC, WMBC and WIBC, respectively. 5. Investment Transactions Purchases and sales of investments, other than short-term obligations, were as follows: Year Ended December 31, 2013 WSBC WMBC WIBC Purchases $ $ $ Sales $ $ $ 6. Shares of Beneficial Interest The Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Transactions in Fund shares were as follows: Year Ended December 31, 2013 Year Ended December 31, 2012 Shares Amount Shares Amount WSBC Sold $ $ Issued to shareholders in payment of distributions declared Redemptions ) Net increase (decrease) $ ) $ ) Year Ended December 31, 2013 Year Ended December 31, 2012 Shares Amount Shares Amount WMBC Sold $ $ Issued to shareholders in payment of distributions declared Redemptions ) Net decrease ) $ ) ) $ ) Year Ended December 31, 2013 Year Ended December 31, 2012 Shares Amount Shares Amount WIBC Sold $ $ Issued to shareholders in payment of distributions declared Redemptions ) Redemption fees - - Net decrease ) $ ) ) $ ) 38 The Wright Managed Equity Trust Notes to Financial Statements 7. Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of the investment securities owned at December 31, 2013, as computed on a federal income tax basis, were as follows: Year Ended December 31, 2013 WSBC WMBC WIBC Aggregate cost $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation (103,733 ) (144,719 ) (381,681 ) Net unrealized appreciation $ $ $ 8. Line of Credit The Funds participate with other funds managed by Wright in a committed $10 million unsecured line of credit agreement with Union Bank of California, N.A. (“Union Bank”). The Funds may temporarily borrow from the line of credit to satisfy redemption requests or settle investment transactions. Interest is charged to each Fund based on its borrowings at an amount above the LIBOR rate. Because the line of credit is not available exclusively to each Fund, they may be unable to borrow some or all of the Funds’ requested amounts at any particular time. At December 31, 2013, WMBC had a balance outstanding pursuant to this line of credit of $186,670 at an interest rate of 1.19%. The average borrowings and average interest rate (based on days with outstanding balances) for the year ended December 31, 2013, were as follows: WSBC WMBC WIBC Average borrowings $ $ $ Average interest rate % % % 9. Risks Associated with Foreign Investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Certain foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Funds, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 10. Fair Value Measurements Under GAAP for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. 39 The Wright Managed Equity Trust Notes to Financial Statements • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At December 31, 2013, the inputs used in valuing each Fund’s investments, which are carried at value, were as follows: WSBC Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $
